DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is neither tied to a machine or apparatus, nor does it perform a transformation. As currently presented, the method steps in claims 1-9 need not be performed by a specific machine.
	Based on Court decisions, it has been held that a § 101 process must (1) be tied to another statutory class (a particular machine or apparatus) or (2) transform underlying subject matter (such as an article or materials) to a different state or thing. Thus, to qualify as a § 101 statutory process, the claim should positively recite the other statutory class (the thing or product) to which it is tied, for example, by identifying the apparatus that accomplishes the method steps, or positively recite the subject matter that is being transformed, for example, by identifying the material that is being changed to a different state.
As such, claim 1 only recites a method that includes steps that could be purely mental and the claim does not in any way tie the process to another statutory class nor does the claim transform an article to a different state or thing. Such claims are therefore non-statutory under 35 U.S.C. 101.
Claims 2-9 do not remedy the deficiencies of the claims from which they depend, with respect to 35 USC 101.

	Allowable Subject Matter
Claims 10-12 are allowed.
The following is a statement of reasons for allowance:  
		Regarding claim 10, the closest prior art of record Heavlin US 6,708,073 discloses a method of defining a toleranced process based on a nominal process, applicable to any manufacturing process wherein the output is dependent on a process having a number of input factors which are subject to variation, and have a mean and standard deviation. The method comprises the steps of: representing the variability of the response of a system to the actual distribution of at least one of said factors and parameterized by at least one parameter; performing at least one step in the manufacturing process for a given lot of wafers; evaluating actual variability and nominal variability of said components against a schedule of parameters in an array; modeling the output of the evaluation to determine the manner in which to continue processing of the lot.
		However, Heavlin either singularly or in combination, fail to anticipate or render obvious a dimension tolerance determination system, suitable for determining tolerances of parts in an assembled product, the dimension tolerance determination system comprising: an assembly yield calculation module, electrically connected to the key parameter generation module, the assembly yield calculation module is configured for selecting a key parameter located within a design range, and for calculating a plurality of assembly yield rates 5 based on the tolerance data sets corresponding to the key parameters located within the design range; wherein the key parameter generation module comprises a neural network model, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2857